Citation Nr: 0626285	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  02-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to June 
1984, and from April 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefit 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

During his hearing before the undersigned, the veteran 
testified to receiving vocational rehabilitation training 
from VA which had been discontinued because of a non-service-
connected disability.  He submitted the notification letter 
of the discontinuance and waived consideration of that 
evidence by the RO.  The letter itself indicates that the 
veteran's current medical and mental health status makes it 
infeasible to continue the veteran's Chapter 31 benefits.  
While there is a limited number of records in the claims 
folder regarding the procedural matters of the program, the 
veteran's actual vocational rehabilitation and counseling 
file has not been associated with the claims file.  Because 
those records are directly relevant to the issue on appeal, 
they should be retrieved.  See Moore v. Gober, 10 Vet. 
App. 436 (1997).

The veteran also testified that he had applied for, and was 
denied, Social Security Administration (SSA) benefits in or 
around 1993.  Records associated with this application have 
not been secured.  Where the claim must be remanded for the 
aforementioned reason, it is appropriate also at this time to 
retrieve any available SSA records for this veteran.  See 
Murincsak v. Derwinski, 2Vet. App. 363 (1992).

As the veteran receives regular treatment at Atlanta VA 
Medical Center (located in Decatur, Georgia), any more recent 
treatment records also should be retrieved.  The record is 
current through February 2006.

As a final matter, the veteran has received notice that meets 
the substantive requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).  However, this notice 
was issued in June 2003 and March 2006, after the initial 
denial of the claim.  No subsequent readjudication has taken 
place to rectify the timing deficiency.  Thus, the veteran 
should be given a final opportunity to submit additional 
evidence as outlined by the AOJ, which meets the requirements 
of the aforementioned regulations and the case law that 
interprets them.  After the appropriate period of time, his 
claim should then be readjudicated without prejudice from 
prior decisions. 

While the further delay of this case is regrettable, due 
process considerations require such action.  The case is 
REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for a total disability rating based 
on individual unemployability (TDIU).  
Notify him of information and evidence 
that VA would seek to provide and 
information and evidence that he was 
expected to provide.  Ask the veteran to 
"provide any evidence in his possession 
that pertains to the claim."  Ensure that 
he is notified of the effective date of 
any increase granted.

2.  Request that the veteran's VA 
vocational rehabilitation and counseling 
folder be associated with his claims file.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  Request copies of any decision and 
accompanying medical records submitted in 
support of any claim by the veteran for 
disability benefits from the Social 
Security Administration (SSA).  If records 
are unavailable, SSA should so indicate.

4.  Obtain outpatient treatment records 
from the VA Medical Center in Decatur, 
Georgia, from February 2006 to the 
present.

5.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

